FILED
                            NOT FOR PUBLICATION                              APR 19 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-50113

              Plaintiff - Appellee,               D.C. No. 2:10-cr-00360-RGK-1

  v.
                                                  MEMORANDUM *
BRIAN FLEWELL,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                        Argued and Submitted April 12, 2012
                               Pasadena, California

Before: SILVERMAN and RAWLINSON, Circuit Judges, and TUNHEIM,
District Judge.**

       Appellant Brian Flewell (Flewell) challenges the district court’s denial of his

motion to suppress his confession and evidence of child pornography found on his




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable John R. Tunheim, U.S. District Judge for the District
of Minnesota, sitting by designation.
computer. Flewell maintains that his confession and consent to search his

computer were involuntary because Flewell was not advised of his Miranda 1 rights

prior to an in-home interrogation.

       The district court properly denied Flewell’s motion to suppress. The

interrogation was non-custodial, as “a reasonable person in [Flewell’s] position

would [not] have felt deprived of his freedom of action in any significant way . . .”

United States v. Craighead, 539 F.3d 1073, 1082 (9th Cir. 2008); see also United

States v. Bassignani, 575 F.3d 879, 883 (9th Cir. 2009), as amended (“An officer’s

obligation to give a suspect Miranda warnings before interrogation extends only to

those instances where the individual is in custody.”) (citation and internal

quotation marks omitted).

       The officers’ deceptive tactics did not render Flewell’s confession

involuntary. See United States v. Crawford, 372 F.3d 1048, 1060-61 (9th Cir.

2004) (en banc) (“Trickery, deceit, even impersonation do not render a confession

inadmissible, certainly in noncustodial situations and usually in custodial ones as

well . . .”) (citation omitted).

       Flewell voluntarily consented to the search of his computer. The officers

never compelled Flewell to consent and Flewell signed a consent form informing


       1
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                           2
him of his right to refuse consent. See United States v. Vongxay, 594 F.3d 1111,

1119-20 (9th Cir. 2010); see also United States v. Childs, 944 F.2d 491, 496 (9th

Cir. 1991) (“The consent form clearly states that a person may refuse to sign it.

Knowledge of the right to refuse consent is highly relevant in determining whether

a consent is valid.”) (citation omitted).

      AFFIRMED.




                                            3